UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER: 000-54300 (Exact Name of Small Business Issuer as Specified in its Charter) Nevada 75-3260541 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID No.) 430 Banks Road Suite 100, Kelowna, BC Canada V1X 6A3 (Address of principal executive offices) (Zip code) Issuer's telephone number: (778) 478-9997 N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of February 7, 2013, 83,811,503 shares of the Registrant's Common Stock were issued and outstanding. Transitional Small Business Disclosure Format: Yeso No x 1 RELIABRAND INC. TABLE OF CONTENTS PageNo. PART I FINANCIAL INFORMATION 3 ITEM 1 Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets as of December 31, 2012 (unaudited) and June 30, 2012 3 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended December 31, 2012 and 2011, cumulative during development stage from February 22, 2007 (inception) through December 31, 2012 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2012 and 2011, and cumulative during development stage from February 22, 2007 (inception) through December 31, 2012 5 - 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 22 ITEM 4T Controls and Procedures 22 PART II OTHER INFORMATION 23 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 6 Exhibits 23 SIGNATURE 24 2 RELIABRAND, INC. (Formerly known as A&J Venture Capital Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED BALANCE SHEETS December 31, June 30, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Inventory Deposits - utilities Prepaid expenses (Note 5) TOTAL CURRENT ASSETS OTHER ASSETS Property and equipment, net (Note 6) Intellectual and product properties (Note 7) Patents, net of amortization of $105,359 - December 31, 2012 and $70,273 - June 30, 2012 (Note 7) Product molds, net of amortization of $35,238 - December 31, 2012 and $18,974 - June 30, 2012 (Note 7) TOTAL OTHER ASSETS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party Accrued taxes payable Note Payable to shareholder (Note 8) Royalties payable - related party - Accrued liabilities - related party TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, par value $.0001, 10,000,000 shares authorized, 10,000 issued and outstanding December 31, 2012 and June 30, 2012 1 1 Common stock, par value $.0001, 150,000,000 shares authorized– December 31, 2012, And 100,000,000 shares authorized – June 30, 2012 85,207,868 issued and outstanding - December 31, 2012 59,677,500 issued and outstanding - June 30, 2012 Paid in Capital Subscription receivable ) ) Stock due from shareholder ) - Common Stock Subscribed - (Deficit) accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 3 RELIABRAND, INC. (Formerly known as A&J Venture Capital Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Cumulative from February 22, 2007 For the three months ended For the six months ended (Inception) December 31, December 31, to December 31, 2012 REVENUES $ COST OF GOODS GROSS LOSS ) EXPENSES Amortization and Depreciation Accounting, Audit, and Legal fees Consulting fees Consulting fees - related parties Rent expense Selling, general and administrative Consulting contract benefits - related party Inventory impairment - Loss on bad debt - Total expenses NET OPERATING (LOSS) OTHER INCOME (EXPENSE) Interest Income - - Interest Expense ) NET (LOSS) $ ) $ ) $ ) $ ) $ ) NET (LOSS) PER SHARE - BASIC * * $ ) * WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING *less than $(.01) per share SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 4 RELIABRAND, INC. (Formerly known as A&J Venture Capital Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDTIED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Cumulative from February 22, 2007 For the six months ended (Inception) December 31, to December 31, 2012 OPERATING ACTIVITIES Net (loss) $ ) $ ) $ ) Adjustments to reconcile net income (loss) to net cash used by operating activities: Stock issued for services Depreciation and amortization Inventory impairment - - ) Bad debt expense - - Changes in operating assets and liabilities: Accounts receivable - - - Accrued interest - notes receivable - ) ) Accounts payable Accounts payable - related party ) Prepaid expenses ) ) ) Inventory ) ) ) Accrued liabilities Accrued interest - notes payable NET CASH (USED BY) OPERATING ACTIVITIES ) ) ) INVESTING ACTIVITIES Deposit in products and product molds - ) - Cash received from the BC Ltd. asset acquisition - - Purchase of property and equipment ) ) ) Increase in capitalized patent costs - ) ) Increase in intellectual properties - ) - Increase in product molds ) - ) NET CASH (USED BY) INVESTING ACTIVITIES ) ) ) FINANCING ACTIVITIES Proceeds from sale of common stock Proceeds from shareholder advances Proceeds from notes payable - Repayment of shareholder advances - ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ CASH PAID FOR INTEREST $
